—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered April 9, 1998, which denied plaintiff’s motion for the IAS Justice to recuse herself, unanimously affirmed, without costs.
The IAS Justice refused to disqualify herself, explaining that she has no personal relationship with defendant’s prospective witness, she immediately disclosed her membership in the same synagogue as said witness, and to step aside a year later, after having presided over several conferences, would serve only to delay the matter. We are persuaded that the IAS Justice examined her conscience, and, absent a legal disqualification under Judiciary Law § 14, which does not mandate recusal based upon the relationship of the Judge to a witness (see, Ellis v Ellis, 235 AD2d 1002, 1004), or an actual ruling demonstrating bias, it is not for this Court to question this “personal” decision (see, People v Moreno, 70 NY2d 403, 405; Yannitelli v Yannitelli & Sons Constr. Corp., 247 AD2d 271, lv dismissed 92 NY2d 875). Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.